Citation Nr: 0929296	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-39 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right knee status-post posterior cruciate 
ligament repair (right knee disability) from December 2, 
2003, until April 22, 2008.

2.  Entitlement to a disability rating in excess of 20 
percent for the service-connected right knee disability from 
April 23, 2008.

3.  Entitlement to a higher separate disability rating in 
excess of 10 percent for the service-connected right knee 
disability based on osteoarthritis, from April 23, 2008. 

4.  Entitlement to an initial compensable disability rating 
for right shoulder tendinitis from December 2, 2002 to July 
17, 2005.

5.  Entitlement to a disability rating in excess of 10 
percent for right shoulder tendinitis with biceps tendon 
rupture (right shoulder and bicep disability) from July 18, 
2005. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The veteran had active service from March 1995 to December 
2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, that granted service connection for the 
Veteran's right knee disability with a noncompensable 
evaluation effective December 2, 2003, and right shoulder 
tendinitis with a noncompensable evaluation effective 
December 2, 2003.  The Veteran appealed. 

In its October 2005 rating decision, the RO increased the 
Veteran's disability rating for his right knee disability to 
10 percent disabling, effective December 2, 2003.  In its 
November 2008 rating decision, the RO increased the Veteran's 
disability rating for his right knee disability to 20 percent 
disabling, and assigned a separate 10 percent rating for 
osteoarthritis of the right knee, both effective April 23, 
2008; and recharacterized the service-connected right 
shoulder tendinitis to include biceps tendon rupture, and 
increased the disability rating to 10 percent, effective July 
18, 2005.  However, because there has only been partial 
grants of the benefits sought on appeal, and the Veteran has 
not otherwise withdrawn his appeal, the matters remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The following issues are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: Entitlement to an 
initial compensable disability rating for right shoulder 
tendinitis from December 2, 2002, to July 17, 2005; and 
entitlement to a disability rating in excess of 10 percent 
for right shoulder tendinitis with biceps tendon rupture from 
July 18, 2005. 


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's right knee 
disability is productive of symptoms consistent with moderate 
impairment due to recurrent subluxation or lateral 
instability; or of dislocated semilunar cartilage with 
frequent episodes of locking, pain, and effusion, from 
December 2, 2003, until April 22, 2008.

2.  The evidence does not show that the Veteran's right knee 
disability is productive of symptoms consistent with severe 
impairment due to recurrent subluxation or lateral 
instability from April 23, 2008.

3.  The evidence does not show that the Veteran's right knee 
disability is productive of compensable limitation of motion 
from April 23, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent, from December 2, 2003, to April 22, 2008, for 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261 (2008). 

2.  The criteria for a disability rating in excess of 20 
percent for service-connected right knee disability, from 
April 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2008). 

3.  The criteria for a separate disability rating in excess 
of 10 percent for service-connected osteoarthritis of the 
right knee, from April 23, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5010, 5260, 
5261 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits. As part of this assistance, VA is 
required to notify claimants of what they must do to 
substantiate their claims. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements. Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In January 2003, prior to the initial adjudication of the 
Veteran's claim for service connection, he was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.

As to the issue of a higher initial disability rating for the 
now service-connected disability, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).

Nonetheless, following the award of service connection and 
subsequent to the Veteran's request for an increased 
disability rating, in January 2005, April 2008, May 2008, 
June 2008 and August 2008, he was provided notice of 
information required to substantiate his increased disability 
rating claim.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

Adequate notice has been provided to the appellant prior to 
the transfer and certification of the Veteran's case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  Additionally, the appeal 
was readjudicated by way of the November 2008 Supplemental 
Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Veteran has also been afforded two VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The use of manifestations not resulting from service-
connected disease or injury in establishing the service- 
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  In view of the number 
of atypical instances it is not expected, especially with the 
more fully described grades of disabilities, that all cases 
will show all the findings specified.  38 C.F.R. § 4.21. In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the Veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a Veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous." Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2008) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this regard, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008). 

Right Knee Disability

The Veteran was granted service connection in March 2004, and 
his right knee disability was rated as noncompensable under 
Diagnostic Code 5257 as of December 2, 2003.  In its October 
2005 rating decision, the RO increased the initial rating to 
10 percent disabling under Diagnostic Code 5259, effective 
December 2, 2003; and assigned a separate 10 percent 
disability rating for a surgical scar of the right knee.  In 
its November 2008 rating decision, the RO increased the 
Veteran's disability rating to 20 percent disabling under 
Diagnostic Code 5258; and assigned a separate 10 percent 
disability rating for right knee osteoarthritis under 
diagnostic Code 5010, both as of April 23, 2008.  The Veteran 
claims that the symptoms associated with his service-
connected right knee disability warrant the assignment of 
higher ratings.

Diagnostic Codes relevant to knee disabilities include 5003, 
5010 and 5256 through 5261.  Under Diagnostic Codes 5003 and 
5010, arthritis established by x-ray findings is rated on the 
basis of limitation of motion of the affected joints.  When 
however, the limited motion of the specific joint or joints 
involved would be noncompensable under the appropriate 
diagnostic codes, a 10 percent rating is assigned for each 
involved major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-
ray evidence of the involvement of two or more major joints 
or two or more minor joint groups, or as 20 percent disabling 
when show by x-ray evidence of the involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  

Diagnostic Code 5256, which evaluates ankylosis of the knee, 
permits a 30 percent rating for favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  A 40 percent rating is warranted when there is 
ankylosis of the knee in flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a Veteran has 
ankylosis of the knee in flexion between 20 degrees and 45 
degrees, a 50 percent rating is warranted.  Knee ankylosis 
that is extremely unfavorable, in flexion at an angle of 45 
degrees or more, warrants a maximum 60 percent evaluation.  
Id.

Diagnostic Code 5257 provides for evaluating an impairment of 
the knee with recurrent subluxation or lateral instability as 
10 percent disabling for a slight impairment, 20 percent 
disabling for a moderate impairment, and 30 percent disabling 
for a severe impairment.  Under Diagnostic Code 5257, 30 
percent is the maximum schedular rating provided.  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Symptoms related to the removal of cartilage warrant a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Diagnostic Code 5260 warrants a 10 percent rating for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 (limitation of extension of the 
leg), a zero percent rating is warranted for extension 
limited to 5 degrees; a 10 percent rating is warranted for 
extension limited to 10 degrees; a 20 percent rating is 
warranted for extension limited to 15 degrees; a 30 percent 
rating is warranted for extension limited to 20 degrees; a 40 
percent rating is warranted for extension limited to 30 
degrees; and a 50 percent rating is warranted for extension 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261. 

The Board notes that separate ratings under Diagnostic Code 
5260 and Diagnostic Code 5261 may be assigned for disability 
of the same knee joint.  See VAOPGCPREC 9-2004. 

The Board also notes that VAOPGCPREC 23-97 held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003-5010 and 
Diagnostic Code 5257 (or under Diagnostic Codes 5258-9) based 
on additional disability.  It was specified that, for a knee 
disorder already rated under Diagnostic Code 5257, a claimant 
would have additional disability justifying a separate rating 
if there is limitation of motion under Diagnostic Code 5260 
or Diagnostic Code 5261.  Hence, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010.  Likewise, if a 
claimant has a disability rating under Diagnostic Code 5003 
for arthritis of the knee, and there is evidence of 
instability, a separate rating is available under Diagnostic 
Code 5257.  See VAOPGCPREC 9-98.  As was noted earlier and 
enunciated in the RO's November 2008 rating decision, this 
was precisely the reasoning applied to assign the Veteran a 
separate 10 percent disability rating for osteoarthritis of 
the right knee, effective April 23, 2008.  

Right knee disability from December 2, 2003, to April 22, 
2008

In its October 2005 rating decision, the RO increased the 
initial rating for the service-connected right knee to 10 
percent disabling under Diagnostic Code 5259, effective 
December 2, 2003, for symptoms associated with post-surgical 
right knee ligament repair.  

The Veteran underwent a VA examination in January 2004.  The 
Veteran was noted to have undergone surgical repair of torn 
meniscus and a ruptured posterior cruciate ligament.  The 
recovery was incomplete at the time of the examination, five 
months after the surgery.  However, steady improvement with 
exercise was noted.  His symptoms were limited to minimal 
soreness around the joint and tenderness if he bumped it on 
anything near the surgical site.  He was able to do light to 
moderate lifting without any difficulty.  The joint was free 
of redness and swelling.  Range of motion was from 0 to 135 
degrees of flexion.  The examination showed a slightly 
reduced range of motion with no pain noted during motion 
testing.  The knee was considered stable with full range of 
motion and stability.  His recovery was noted to be very good 
at the time of the examination.

A January 2004 radiology report of the right knee found the 
joint space to be preserved without acute fracture or 
dislocation, and with minimal effusion.

The Veteran's private treatment records statements form his 
private physicians from March 2004 until April 2008 show a 
history of the Veteran's knee injury and rehabilitation 
efforts.  As described in an October 2004 statement from the 
Veteran's physical trainer, T.C., in the military, at the end 
of therapy, the Veteran's knee demonstrated a full active 
range of motion, strength and stability.  However, the 
Veteran complained of persistent pain and tenderness when 
walking, climbing stairs, and running.  Testing showed a 25 
to 30 percent residual strength deficit in the quadriceps and 
hamstring muscles.  He further opined that while pain will 
likely be chronic, but that he will be able to participate in 
most sporting activities within the limits of pain.  

Similar findings were described by the Veteran's military 
physician, C.M., in an October 2004 statement.  C.M. opined 
that the Veteran's ability to perform high impact activities, 
and that simple tasks such as walking and stair climbing 
would be adversely affected.

A July 2005 treatment note showed a history of right knee 
posterior cruciate ligament reconstruction with chondroplasty 
of the medial femoral condule and partial medial 
meniscectomy.  The Veteran complained of continued pain and 
feeling as though the right knee may give way.  Observation 
revealed that the thigh musculature was absent of atrophy.  
Drawer's sign testing for posterior instability was positive 
and evaluated as grade I.  There was no collateral 
instability and Lackmann's testing was negative.  X-rays 
minimal narrowing in the knee, but there was no indication of 
arthritis.

The Board finds that a disability rating in excess of 10 
percent assigned under Diagnostic Code 5259, is not 
warranted.  In making this determination the Board notes that 
10 percent is the maximum rating under DC 5259, which is 
assigned for the symptomatic removal of semilunar cartilage.  

The Board has alternatively considered the application of 
Diagnostic Code 5258, which provides solely for the 
assignment of a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking", pain, and 
effusion into the joint.  While the Veteran has complained of 
pain and a January 2004 radiology report shortly after 
surgery indicated minimal effusion, the same radiology report 
also stated that there was no dislocation.  Moreover, there 
were no findings of complaints of locking.  Therefore, the 
assignment of a higher rating under this code is not 
warranted.   

The Board has considered the application of Diagnostic Code 
5257 in the alternative, because it provides for a higher 
ratings for the knee involving recurrent subluxation and 
lateral instability.  However, the evidence does not show 
that the Veteran's service-connected right knee disability 
exhibits moderate recurrent subluxation or lateral 
instability, which would provide the assignment of the next 
higher rating of 20 percent.  The medical evidence shows the 
Veteran does not experience more that slight instability, or 
of other symptoms such as crepitus or warmth in his knee.  
The evidence does show complaints of pain, tenderness, and 
instability.  But the Veteran has continued to work.  
Physical testing of the knee revealed only minimal evidence 
of instability, if at all.  While the Veteran's physical 
activity would be somewhat limited for high impact sports, he 
was not precluded.  As such, the Board finds that, overall, 
the Veteran's complaints of pain, tenderness, and instability 
are encompassed by the current 10 percent rating, under 
either Diagnostic Codes 5257 or 5259.  The factors of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca have been considered in 
this regard, but as noted, the symptoms complained of and 
objectively described do not provide a basis for a rating in 
excess of that assigned and herein upheld. 

The Board has also considered whether higher ratings may be 
afforded under the Diagnostic Codes 5260 and 5261, which 
details the criteria assigning ratings for limitation of 
motion.  However, as the evidence does not show that flexion 
or extension are limited to the necessary degrees.  
Specifically, the Veteran's right knee range of motion 
throughout the period was 0 degrees to 135 degrees, which is 
near full.  See 38 C.F.R. § 4.71a, Plate II.

The Board has also considered whether a separate rating may 
be afforded for arthritis of the left knee under Diagnostic 
Codes 5003-5010.  However, as there is no x-ray evidence of 
arthritis prior April 23, 2008, the assignment of a separate 
rating therefor for this time period - December 2, 2003, to 
April 22, 2008 - is not warranted.  

For all the reasons set forth above, the Board finds that the 
preponderance of the evidence is against assigning a rating 
in excess of 10 percent, from December 2, 2003, to April 22, 
2008.  



Right knee disability from April 23, 2008

In its November 2008 rating decision, the RO increased the 
Veteran's disability rating to 20 percent disabling under 
Diagnostic Code 5258; and assigned a separate 10 percent 
disability rating for right knee osteoarthritis under 
diagnostic Code 5010, both as of April 23, 2008. 

The Veteran underwent a VA examination in April 2008.  He 
described pain of the right knee when walking with popping, 
swelling, locking and buckling.  Treatment was noted to 
consist of medication and knee brace.  Impairment of daily 
activities involved inability to run or walk a lot of stairs.  
He had no specific job restrictions.  Observation revealed a 
minimal limp.  There was popping of the knee, but without 
instability, crepitus or warmth.  Strength was 5/5 and deep 
tendon reflexes were 2+, findings within normal limits.  
Right knee ranges of motion were demonstrated on flexion to 
115 degrees with pain and extension to 0 degrees with no 
pain.  There were not additional losses in joint function on 
repetitive use due to pain, fatigue, weakness, lack of 
endurance or incoordination.  The impression was right knee 
prior anterior cruciate ligament repair with patellofemoral 
pain syndrome.  

A study in April 2008 after the examination indicated that 
there were no acute fractures or dislocations, lytic or 
blastic disease.  Joint spaces were preserved.  The 
impression was postsurgical change in the right knee.  

The evidence also includes private medical records in 2008.  
An MRI of the right knee on April 23, 2008, documented an 
oblique tear involving the undersurface of the posterior horn 
medial meniscus and a myxoid change at the posterior 
collateral ligament (PCL) with a small partial tear.  The 
remainder of the PCL was intact.  Also shown was moderate 
joint effusion with a small-ruptured popliteal cyst.  The 
anterior collateral ligament, lateral collateral ligament, 
popliteus tendon and lateral meniscus were unremarkable. The 
impression included severe medial compartment osteoarthritis.   
Follow-up on April 30, 2008, also revealed grade I posterior 
Drawer's sign without anterior or collateral instability.  A 
varus unloading brace was recommended.  

A private treatment entry dated July 8, 2008, noted 
utilization of the knee brace and indication of moveable 
hardware.  The physician reported that the screw fixation 
from the aforementioned PCL reconstruction was palpable and 
tender to touch.  Review in July 2008 revealed prominent 
screw and washer hardware with tenderness.  Plan to remove 
the hardware was reported, but no further treatment or 
complaints of the right knee pain and findings of laxity due 
to surgical residuals were noted.  

The Board finds that a disability rating in excess of 20 
percent, currently assigned under Diagnostic Code 5258, is 
not warranted.  In making this determination the Board notes 
that 20 percent is the maximum rating under Diagnostic Code 
5258, which is assigned for dislocated semilunar cartilage 
with frequent episodes of "locking", pain, and effusion 
into the joint.

The Board has considered the application of Diagnostic Code 
5257 in the alternative, because it provides for a higher 
rating for the knee involving recurrent subluxation and 
lateral instability.  However, the evidence does not show 
that the Veteran's service-connected right knee disability 
exhibits severe recurrent subluxation or lateral instability, 
which would provide the assignment of the next higher rating 
of 30 percent.  In this regard, the medical evidence shows 
the Veteran does not experience more that slight instability.  
While there is evidence of episodes of locking, pain and 
effusion, the medical evidence also demonstrates that the 
Veteran does not experience instability, crepitus or warmth 
in his knee.  The evidence does show complaints of pain and 
flare-ups and he was noted to wear a knee brace.  However, 
the Veteran has continued to work.  He is able to walk, 
although he is unable to run or walk a lot of stairs.  
Additional stress does not cause any additional instability 
of the knee, weakness or incoordination.  Thus, the symptoms 
complained of and objectively described are encompassed a 20 
percent rating assigned under Diagnostic Codes 5258 or 5257.   
The factors of 38 C.F.R. §§ 4.40, 4.45, and DeLuca have been 
considered in this regard, but do not provide a basis for 
assigning rating in excess of that 20 percent rating assigned 
and herein upheld because any such symptoms are already 
considered in the rating assigned.  

As noted, the Veteran is already receiving a separate 10 
percent rating for arthritis in accordance with Diagnostic 
Codes 5003-5010, based on X-ray evidence of osteoarthritis 
affecting the right knee.  See VAOPGCPREC 23-97; VAOPGCPREC 
9-98. 

In this regard, the Board has also considered whether higher 
separate ratings may be afforded under the Diagnostic Codes 
5260 and 5261, which details the criteria assigning ratings 
for limitation of motion. See VAOPGCPREC 23-97; VAOPGCPREC 9-
98.  However, as the evidence does not show that flexion or 
extension are limited to the necessary degrees.  
Specifically, the Veteran's right knee range of motion during 
this period is shown to be from 115 degrees of flexion to 0 
degrees of extension.  In order to receive the minimum 
compensable rating of 10 percent, range of motion must be 
limited to either 45 degrees of flexion under Diagnostic Code 
5260, or limited to 10 degrees of extension under Diagnostic 
Code 5261.  Even considering such factors as additional 
limitation of function as a result of flare-ups, fatigue, 
weakness, or lack of endurance following repetitive use, 
there is no evidence to suggest that limitation of motion 
ever reaches compensable levels. 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca

For all the reasons set forth above, the Board finds that the 
preponderance of the evidence is against assigning ratings in 
excess of 20 percent or the separately assigned 10 percent 
rating, from April 23, 2008.  

Extraschedular Rating

Finally, the Board has considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In exceptional cases where schedular ratings 
are found to be inadequate, consideration of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
In addition, it has not been shown that the service-connected 
right knee disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  The Veteran has continued to work.  
The schedular criteria, however, take into consideration his 
pain in establishing the disability ratings assigned.  
Therefore, the Board finds that the preponderance of the 
evidence is against referral for consideration of the 
assignment of an extraschedular rating. 

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence does not demonstrate a worsening of the 
Veteran's right knee disability that has not already been 
taken into consideration.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that a 
higher disability rating is warranted for the Veteran's 
service-connected right knee disability (i.e., higher than 20 
percent for osteochondritis and chondromalacia and higher 
than 10 percent for degenerative joint disease) and right 
shoulder tendinitis.  The Board has resolved all reasonable 
doubt in favor of the Veteran in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Consequently, the Veteran's claim must be 
denied.


ORDER

An initial rating in excess of 10 percent December 2, 2003, 
to April 22, 2008, for service-connected right knee 
disability is denied.

A disability rating in excess of 20 percent from April 23, 
2008, for service-connected right knee disability is denied.

A separate disability rating in excess of 10 percent from 
April 23, 2008, for arthritis associated with the service-
connected right knee disability, is denied.

An initial compensable disability rating prior to July 18, 
2005, for service-connected tendinitis of the right hand is 
denied.


REMAND

Right Shoulder and Bicep Disability

A preliminary review of the record reflects that further 
development is necessary before the Board may complete 
appellate review.  Specifically, the Board finds that, since 
service connection was granted for right shoulder tendinitis, 
effective December 2, 2002, the medical evidence is 
inadequate for a full and fair evaluation of the Veteran's 
service-connected right shoulder and bicep disability. 

In its March 2004 rating decision, the RO granted service 
connection for right shoulder tendinitis, and assigned a 
noncompensable evaluation effective December 2, 2003, under 
38 C.F.R. § 4.71a, Diagnostic Code 5203, for impairment of 
the clavicle and the scapula.  In a November 2008 rating 
decision, the RO recharacterized the service-connected right 
shoulder tendinitis to include biceps tendon rupture, and 
increased the disability rating to 10 percent, effective July 
18, 2005.  

The Veteran underwent a VA examination in January 2004.  He 
complained of occasional pain, especially if he slept on one 
side.  He denied pain with overhead work and pain in extreme 
internal rotation as in scratching his back.  His pain was 
located in the joint below the acromioclavicular joint in 
each case.  His range of motion was normal in both shoulders 
with 180 degrees of abduction and forward flexion on each 
side, accompanied by reported pain and no crepitus during the 
process.  The diagnosis was bilateral shoulder impingement 
syndrome of a very mild degree, with currently normal 
examination.  The examiner also reported that the Veteran 
experienced some pain in the proximal aspect of the right 
biceps muscle, with tenderness to palpation of the lateral 
biceps tendon near the musculotendinous junction.  Flexion on 
strength was observed to be equal bilaterally.  No diagnosis 
was offered with respect to right biceps symptomatology.

Statements from physicians or other medical professionals 
dated from September 2004 until July 2005, including those 
who treated the Veteran in the military, show  that the 
Veteran complained of pain and soreness in the shoulder and 
upper arm.  

An October 2004 from a military physical therapist that 
treated the Veteran indicated that symptoms in the right 
biceps were manifested with deficits in forearm supinations.  
In an October 2004 record from Dr. C. M., a military 
physician who treated the Veteran, indicates that the Veteran 
suffered upper arm pain since 2002, and that his symptoms 
were most consistent with chronic bicep tendinitis, and that 
there may be up to a 50 percent loss of strength in the right 
arm as a result.  

The treatment records otherwise generally show a history of 
right shoulder pain consistent with bicipital tendinitis, 
with a bicep rupture in May 2005.  A July 2005 private 
medical record states that the Veteran exhibited a 10 to 20 
percent deficit of elbow flexion and supination, with 
weakening.  

The Veteran underwent a VA examination in April 2008.  He 
described symptoms of right shoulder and upper pain and 
limited overhead activity.  The Veteran's history of right 
biceps tendinitis and rupture was noted, and he reported the 
veteran's complaints of a decreased ability to twist his arm.  
Right side bicep strength was noticeably decreased.  The 
examination otherwise revealed full strength at 5/5 in all 
planes without tenderness.  Ranges of shoulder motion were 
demonstrated on flexion to180 degrees, abduction to 140 
degrees, and internal rotation to 70 degrees with pain.  No 
additional losses in joint function on repetitive use or 
flare-ups due to pain, fatigue, weakness, lack of endurance 
or incoordination were noted.  The impression was right 
shoulder arthritis, chronic tendinitis, and short head of the 
bicep rupture.  

April 2008 VA treatment records show that the Veteran had 
prominent concavity in the humeral head adjacent to the 
greater trochanter, which could be the result of Hill-Sachs 
deformity from prior dislocations, but was not significantly 
different than the prior study in January 2004.  There was a 
spur off the inferior glenoid.  There were no acute fractures 
or dislocations.  The impression was arthritic change and 
possible old Hill-Sachs lesion of the right shoulder.

An October 2008 statement from the Veteran's private 
physician referred to the Veteran's treatment from 2003 to 
2005.  The physician noted treatment due to clinical 
presentation of pain in the anterior upper arm worsening with 
movement of the shoulder and arm, specifically with 
supination and resisted supination of the right forearm.  The 
shoulder joint itself was clinically unremarkable.  His 
symptoms were aggravated by overhead weight lifting, pressing 
movements, arm curls and throwing ball.  The Veteran received 
different kinds of treatment, which provided temporary relief 
of the painful symptoms of the arm, which returned upon 
certain activities.  

An October 2008 opinion from a military physical therapist 
states that the chronic bicep tendinitis ultimately caused 
the bicep rupture.

As described above, the medical evidence of record indicates 
that the Veteran's service-connected right shoulder and bicep 
disability includes symptomatology affecting much of the arm, 
including forearm flexion and supination.  However, up to 
this point the RO has focused almost exclusively on 
evaluating symptoms related to the right shoulder only.  The 
VA medical records, including the rating examinations, did 
not take into consideration range of motion studies for elbow 
flexion, supination, or pronation, even though impairment in 
these areas is documented throughout the medical history.  
Moreover, there has been no consideration of whether 
evaluation for muscle injuries under 38 C.F.R. §§ 4.56, 4.73 
is appropriate, and no VA muscles examination has been 
undertaken to properly assess the applicability thereof.  

In this regard, the Board notes that VA shall provide a 
medical examination when such an examination is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(d)(1).  

Accordingly, the case is REMANDED for the following action:


1.  The RO/AMC shall afford the Veteran a 
appropriate VA examination, to include 
review of the musculoskeletal system and 
muscles, to ascertain the nature and 
severity of his service-connected right 
shoulder and bicep disability since 
December 2, 2002.  Any and all indicated 
tests and studies shall be undertaken.  
The examiner shall examine all 
symptomatology affecting the right arm 
that is associated with the Veteran's 
service-connected disability.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


